Citation Nr: 1110592	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-31 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for post-operative residuals of a mesenchymal mass of the sacrococcygeal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The decision granted the Veteran's claim for service connection for post-operative residuals of a mesenchymal mass of the sacrococcygeal area (claimed as a tailbone condition and posterior rectal mass) and assigned an initial noncompensable (i.e., 0 percent) disability rating for the condition retroactively effective from November 1, 2005, the day after the Veteran's separation from service.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The Veteran's tailbone condition and posterior rectal mass was last examined for VA compensation purposes in July 2005, so some 51/2 years ago, and even then when he was trying to establish his underlying entitlement to service connection for this disability (since granted).  So that evaluation primarily concerned the etiology of this disability, in terms of whether it was attributable to his military service, i.e., service connected, whereas his appeal now concerns the downstream issue of whether the initial rating the RO assigned for this disability is most appropriate.  Additionally, his most recent VA outpatient and private treatment records are from August 2007 and April 2008, respectively, and he alleges that his disability is now worse.  Both he and his wife maintain that he suffers from "excruciating pain."  

When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2010).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for his tailbone condition and posterior rectal mass since 2008, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).


2.  After receiving any additional evidence, schedule another VA compensation examination to reassess the severity of his disability and address the relevant rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5015-5298.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical and other history.  

3.  Then readjudicate the claim in light of any additional evidence.  If additional compensation is not granted to his satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


